UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-20260 IntegraMed America, Inc. (Exact name of Registrant as specified in its charter) Delaware 06-1150326 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) Two Manhattanville Road Purchase, NY (Address of principal executive offices) (Zip code) (914) 253-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer¨ Accelerated Filerx Non-Accelerated filer¨ Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate number of shares of the Registrant’s Common Stock, $.01 par value, outstanding on July 23, 2010 was approximately 11,716,500. INTEGRAMED AMERICA, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three and six-month periods ended June 30, 2010 and 2009 4 Consolidated Statements of Shareholders’ Equity for the six-month period ended June 30, 2010 5 Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Other Information 26 Item 5. Exhibits 26 SIGNATURES 27 CERTIFICATIONS PURSUANT TO RULE 13A-14(A), AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS CERTIFICATIONS PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS 2 INTEGRAMED AMERICA, INC. CONSOLIDATED BALANCE SHEETS (All amounts in thousands, except share amounts) June 30, December 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Patient and other receivables, net Deferred taxes Other current assets Total current assets Fixed assets, net Intangible assets, Business Service Rights, net Goodwill Trade names and trademarks Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Current portion of long-term notes payable and other obligations Due to Fertility Medical Practices Attain IVF deferred revenue and other patient deposits Total current liabilities Deferred and other tax liabilities Long-term notes payable and other obligations Total liabilities Commitments and Contingencies Shareholders’ equity: Common Stock, $.01 par value – 20,000,000 shares authorized on June 30, 2010 and 15,000,000 on December 31, 2009,11,718,507 and 8,831,558 shares issued on June 30, 2010 and December 31, 2009, respectively 88 Capital in excess of par Other comprehensive loss ) Treasury stock, at cost – 1,958 and 46,408 shares on June 30, 2010 and December 31, 2009, respectively ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTEGRAMED AMERICA, INC CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (unaudited) For the Three-month period Ended June 30, For the Six-month period Ended June 30, Revenues, net Attain Fertility Centers $ Vein Clinics Total revenues Costs of services and sales Attain Fertility Centers Vein Clinics Total costs of services and sales Contribution Attain Fertility Centers Vein Clinics Total contribution General and administrative expenses Interest income ) (67 ) ) (143 ) Interest expense Total other expenses Income before income taxes Income tax provision Net income $ Basic and diluted net earnings per share of Common Stock Basic earnings per share $ Diluted earnings per share $ Weighted average shares – basic Weighted average shares - diluted See accompanying notes to consolidated financial statements. 4 INTEGRAMED AMERICA, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (all amounts in thousands) (unaudited) Common Stock Treasury Shares Shares Amount Capital in Excess of Par Accumulated Comprehensive Income (loss) Shares Amount Retained Earnings Total Equity Balance at December 31, 2009 $ 88 $ $ ) ) $ ) $ $ Stock awards granted, net 1 (1 ) — ) (306 ) — (306 ) Restricted stock award and stock option expense amortization — Stock options exercised and related tax benefits 15 — 55 — 55 Unrealized gain on hedging transaction — Secondary Offering 28 — — — Retire Treasury Stock ) — ) — 84 — — Net income for the six months ended June 30, 2010 — Balance at June 30, 2010 $ $ $ ) (2 ) $ ) $ $ See accompanying notes to consolidated financial statements. 5 INTEGRAMED AMERICA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (all amounts in thousands) (unaudited) For the Three-month period Ended June 30, For the Six-month period Ended June 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization Stock-based compensation Changes in assets and liabilities — Decrease (increase) in assets Patient and other accounts receivable ) Other current assets ) 5 Other assets 8 ) ) (Decrease) increase in liabilities Accounts payable ) 49 ) ) Accrued liabilities Due to fertility medical practices Deferred revenue and other patient deposits Net cash provided by operating activities Cash flows from investing activities: Purchase of fixed assets, net ) Net cash used in investing activities ) Cash flows from financing activities: Debt repayments ) Common Stock transactions, net ) 20 Net cash provided by (used in) financing activities ) ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental Information: Interest paid Income taxes paid See accompanying notes to consolidated financial statements. 6 INTEGRAMED AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 — INTERIM RESULTS The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to the Securities and Exchange Commission(SEC) rules related to Form 10-Q and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements.In the opinion of management, the accompanying unaudited interim consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the consolidated financial position at June 30, 2010, and the consolidated results of operations and cash flows for the interim periods presented.Operating results for the interim period are not necessarily indicative of results that may be expected for the year ending December 31, 2010.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in IntegraMed America’s Annual Report on Form 10-K filed with the SEC for the year ended December 31, 2009. NOTE 2 — EARNINGS PER SHARE: The reconciliation of the numerators and denominators of the basic and diluted earnings per share computations for the three and six month periods ended June 30, 2010 and 2009 is as follows (000's omitted, except for per share amounts): For the three-month period Ended June 30, For the six-month period Ended June 30, Numerator Net Income $ Denominator Weighted average shares outstanding (basic) Effect of dilutive options and warrants 47 59 49 62 Weighted average shares and dilutive potential Common shares (diluted) Basic earnings per share $ Diluted earnings per share $ For the three and six month periods ended June 30, 2010, there were 127,615 and 124,920, respectively, outstanding options to purchase shares of Common Stock which were excluded from the computation of the diluted earnings per share amount as the exercise prices of these outstanding options were greater than the average market price of the shares of Common Stock. For the three and six month periods ended June 30, 2009, there were 125,389 and 121,054, respectively, outstanding options to purchase shares of Common Stock which were excluded from the computation of the diluted earnings per share amount as the exercise prices of these outstanding options were greater than the average market price of the shares of Common Stock. As of June 30, 2010, there were 11,718,507 shares of common stock issued of which 11,716,549 were outstanding and 1,958 held as treasury shares.As of December 31, 2009, there were 8,831,558 shares of common stock issued of which 8,785,150 were outstanding and 46,408 held as treasury shares. 7 INTEGRAMED AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 3 ¾ SEGMENT INFORMATION: We currently report two major operating segments and a corporate office that provides shared services. These two operating segments reflect our organizational structure, lines of responsibility and management’s perspective of the organization. Each segment includes an element of overhead costs specifically associated with its operations, with the corporate shared services group responsible for support functions generic to both segments. In the second quarter of 2010, Management made a determination to combine the Fertility Centers Segment with the Consumer Services Segment into a new division, Attain Fertility Centers, under a new division president.Prior to that time, we had been reporting under three segements: Fertility Centers, Consumer Services, and Vein Clinics.This change was made to more closely align the business objective and operations of the two activities and will be operated and managed as a single segment on an ongoing basis. Performance by segment, for the three and six month periods ended June 30, 2010 and 2009 are presented below (000’s omitted): Attain Fertility Centers Vein Clinics Corp G&A Consolidated For the three months ended June 30, 2010 Total Revenues, net $ $ $
